Citation Nr: 1813053	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-55 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to rating in excess of 10 percent for residuals of prostate cancer following radical retropubic prostatectomy. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to January 1990, to include service in the Republic of Vietnam.  He received several accomodations, including the Silver Star, the Vietnam Campaign Medal, the Combat Infantryman Badge, and Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2015 rating decision by the Department of Veteran Affairs (VA).  

The Veteran filed a notice of disagreement in March 2016.  A statement of the case was issued in September 2017.  The Veteran perfected his appeal with a timely VA Form 9 in October 2017.  The case was certified to the Board in November 2017 and received in January 2018.

In his notice of disagreement the Veteran only mentioned failure to achieve an erection as the sole issue he was appealing.  This was characterized in the statement of the case as a residual of prostate cancer following his radical retropublic prostatectomy.  On his Form 9 the Veteran appealed this rating and additionally mentioned bilateral hearing loss.  Hearing loss has already been service connected, was not on appeal at the time and is not now before the Board.  Additionally, the Veteran again focused on the issue of erectile dysfunction as the main residual of concern from his prostatectomy.  The Veteran is receiving special monthly compensation for erectile dysfunction but it has not yet formally been service connected or listed in a rating decision. 

The issues of entitlement to service connection for erectile dysfunction and increased rating for bilateral hearing loss have been raised by the record in March 2016 and October 2017 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

FINDING OF FACT

The Veteran's residuals of prostate cancer are manifested by urinary frequency resulting in a daytime voiding interval between one and two hours but do not require the wearing of absorbent materials or any awakening to void during the night. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met.  38. U.S.C. § 1155, 5103, 5013A, 5107 (2014); 38 C.F.R. § 4.21, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Laws and Regulation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) (2017).  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528 (2017). 

The rating criteria for voiding dysfunction and renal dysfunction are found at 
38 C.F.R. §4.115a (2017).  In this case, the evidence does not indicate that the Veteran has experienced any significant renal dysfunction.  Therefore, in this case, the Board determines that his voiding dysfunction is the most predominant. 

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent disability rating.  38 C.F.R. § 4.115a (2017). 

Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Id. 

Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent disability rating is warranted.  Id. 

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a (2017).  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.  Id. 

A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id. 

A daytime voiding interval between two and three hours, or awakening to void two times per night warrants a 10 percent disability rating.  Id. 

Finally, obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R.
§ 4.115a (2017). 

Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc.; uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; stricture disease requiring periodic dilatation every two-to-three months, warrants a 10 percent disability rating.  Id. 

A noncompensable rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one-to-two times per year.  Id.


Analysis 

Veteran was diagnosed with prostate cancer in December 2008.  He received a radical prostatectomy in March of 2009 and has had erectile dysfunction since the surgery. 

The Veteran was originally granted service connection for residuals of prostate cancer in the September 2009 rating decision at issue.  At that time this disability was rated 10 percent effective October 1, 2009.

In 2015 the Veteran filed a claim for an increased evaluation related to his prostate cancer.  The Veteran was provided VA examination in October 2015 related to the residuals of his prostate cancer.  It was found that the Veteran had voiding dysfunction comparable with mild stress incontinence due to the prostate cancer surgery.  This caused urine leakage but does not require the wearing of absorbent material.  The Veteran has reported nocturia two times a night in the past, but it was not mentioned during his latest examination. 

The Veteran's prostate cancer has been in remission for the entirety of the appeals period and cessation of treatment for this condition was more than six months prior to his October 2015 claim.  Thus, the 100 percent rating for active malignancy is not warranted.  See 38 C.F.R. § 4.115b, DC 7528.  As discussed above, no renal dysfunction has been associated with this condition.

With regard to urinary frequency, the Veteran's history of twice nightly nocturia is sufficient to warrant the current 10 percent rating.  See 38 C.F.R. § 4.115a.  A higher rating for urinary frequency would require either nocturia at least three times per night or daytime voiding, attributed to this disability, at an interval less than once every two hours.  See id.  The Veteran reports a daytime voiding interval between two and three hours.  Voiding dysfunction has been noted but the wearing of absorbent materials is not required and a higher rating for voiding dysfunction is not available.  A higher rating under DC 7528 is not warranted. 

The Veteran's residuals of prostate cancer also include erectile dysfunction.  He has been awarded special monthly compensation for loss of use of a creative organ.  In order to warrant a separate rating for erectile dysfunction under VA's Schedule for Rating Disabilities, his erectile dysfunction must be associated with penis deformity.  38 C.F.R. § 4.115b, DC 7522.  As the record shows no such deformity, a separate rating under DC 7522 is not warranted.

In reaching the above determination, the Board has reviewed the Veteran's statements regarding the ways in which that this disorder affects his and his wife's lives and also considered the Veteran's statements that higher ratings are warranted.  The Veteran's statements are competent evidence as to his symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, these statements have been considered by both the Board and the VA examiners.  His statements, however, are not competent evidence to identify a specific level of disability relating the prostate cancer residuals to the appropriate rating criteria.  Importantly, the medical findings, as provided in the VA examination reports, and VA outpatient treatment records, considered the Veteran's statements as to the manifestations of his service-connected residuals of prostate cancer and directly addressed the criteria under which the Veteran's service-connected prostate cancer residuals have been evaluated.  Additionally, as noted in the introduction, service connection for erectile dysfunction has been referred, and special monthly compensation for loss of use of a creative organ has already been granted.  Accordingly, the issue of entitlement to a separate evaluation for erectile dysfunction is not currently before the Board.

In light of the foregoing, the Board finds that an evaluation in excess of 10 percent, for prostate cancer residuals is not warranted.  See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).



ORDER

A rating in excess of 10 percent, for residuals of prostate cancer following radical retropubic prostatectomy, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


